DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 has been considered and placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 16, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (WO 2017/128800 A1, hereinafter, “Wei”, provided in the 6/17/2021 IDS) in view of SAMSUNG: "UE Adaptation to Maximum Number of MIMO Layers", 3GPP Draft, 3GPP TSG RAN WG1 #98,R1-1908507, UE Adaptation to Maximum Number of MIMO Layers, 3rd Generation Partnership Project (3GPP), Mobile competence Centre, 650, Route Des Lucioles, F-06921 Sophia-Antipolis Cedex, Vol. RAN WG1, No. Prague, CZ, 20190826 - 20190830, 16 August 2019 (2019-08-16), XP051765115, 7 pages (hereinafter, “Samsung”, provided in the 06/17/2021 IDS).
(see at least figures 1-2, and paras. 4-7), comprising: receiving a first channel state information (CSI) report configuration including one or more first CSI reference signal (CSI-RS) resources (see paras. 7-9, end of 56, Wei teaches receiving CSI report configuration that includes identification of plurality of CSI-RS resources), wherein each first CSI-RS resource comprises a first resource set (see paras. 7-8, Wei teaches the plurality of CSI-RS resources having a CS-RS resource subsets, thus, each CSI-RS resources having a set); determining, based on an indication of a maximum number of multiple-input multiple-output (MIMO) antenna ports that the UE is expected to receive, a first resource subset on which to report a first CSI (see at least paras. 78, 99, and claim 17, Wei teaches determining based on maximum number of antenna ports, an rank indicator (part of CSI report) on a subset of CSI-RS resources, thus determining a subset on which to report the RI (CSI)); and reporting the first CSI to a base station (BS), wherein the first CSI is based on the determined first resource subset (see at least paras. 78, and 98-99, Wei teaches reporting the rank indicator with CRI/CQI to base station, where the subset of CSI-RS resource causes the determination of the rank indication (with CQI and/or CRI)).
Wei teaches determining, based on an indication of a maximum number of multiple-input multiple-output (MIMO) antenna ports that the UE is expected to receive, a first resource subset on which to report a first CSI (see above), however, did not particularly teach having a maximum number of multiple-input multiple-output (MIMO) layers that the UE is expected to receive. Samsung teaches said technique (see page 1 (introduction), sections 2.1 and 2.2).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Wei and teach having a maximum number of multiple-input multiple-output (MIMO) layers that the UE is expected to receive, as taught by Samsung, thereby allowing a high data rate communication.

(see at least figures 1-2, and paras. 4-7), comprising: transmitting, to a user equipment (UE), a first channel state information (CSI) report configuration including one or more first CSI reference signal (CSI-RS) resources (see paras. 7-9, end of 56, Wei teaches receiving (from the BS) CSI report configuration that includes identification of plurality of CSI-RS resources), wherein each first CSI-RS resource comprises a first resource set (see paras. 7-8, Wei teaches the plurality of CSI-RS resources having a CS-RS resource subsets, thus, each CSI-RS resources having a set); receiving a first CSI from the UE, wherein the first CSI is based on a first resource subset (see at least paras. 78, and 98-99, Wei teaches reporting the rank indicator with CRI/CQI to base station, where the subset of CSI-RS resource causes the determination of the rank indication (with CQI and/or CRI)); and determining, based on an indication of a maximum number of multiple-input multiple- output (MIMO) antenna ports that the UE is expected to receive, the first resource subset on which the first CSI is based (see at least paras. 78, 99, and claim 17, Wei teaches determining based on maximum number of antenna ports, an rank indicator (part of CSI report) on a subset of CSI-RS resources, thus determining a subset on which to report the RI (CSI)).
Wei teaches determining, based on an indication of a maximum number of multiple-input multiple-output (MIMO) antenna ports that the UE is expected to receive, a first resource subset on which to report a first CSI (see above), however, did not particularly teach having a maximum number of multiple-input multiple-output (MIMO) layers that the UE is expected to receive. Samsung teaches said technique (see page 1 (introduction), sections 2.1 and 2.2).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Wei and teach having a maximum number of multiple-input multiple-output (MIMO) layers that the UE is expected to receive, as taught by Samsung, thereby allowing a high data rate communication.
(see paras. 45, 48, 78 and 99 in Wei, Wei teaches the subset comprises at least CSI-RS resources where the first CSI configuration includes a plurality of first CSI-RS resources).

Consider claims 3 and 29, Wei in view of Samsung teaches wherein the indication of the maximum number of MIMO layers comprises an assignment of an active bandwidth part (BWP) to the UE by the BS (see section 2.2 in Samsung).

Consider claim 4, Wei in view of Samsung teaches wherein reporting the first CSI comprises reporting to the BS the first resource subset on which the first CSI is based (see at least paras. 7-10, Wei teaches reporting the first CSI based on the resource subset, thus, reporting the first resource subset on which the first CSI is based).

Consider claim 5, Wei in view of Samsung teaches calculating a sum of a number of ports in the first resource subset, a number of resources of the first resource set in the first resource subset, and a number of the one or more first CSI-RS resources in the first resource subset, wherein reporting the first CSI comprises reporting the sum to the BS (see paras. 52 and 56 in Wei, Wei teaches determining the accumulated (sum) of ports in the resource subset, the number of CSI-RS resources in the subset and a number of resources in the subset (CSI process), wherein the ports sum is reported to the BS).

see at least paras. 78, and 98-99 in Wei; section 2.1-2.2 in Samsung).

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (WO 2017/128800 A1, hereinafter, “Wei”, provided in the 6/17/2021 IDS) in views of SAMSUNG: "UE Adaptation to Maximum Number of MIMO Layers", 3GPP Draft, 3GPP TSG RAN WG1 #98,R1-1908507, UE Adaptation to Maximum Number of MIMO Layers, 3rd Generation Partnership Project (3GPP), Mobile competence Centre, 650, Route Des Lucioles, F-06921 Sophia-Antipolis Cedex, Vol. RAN WG1, No. Prague, CZ, 20190826 - 20190830, 16 August 2019 (2019-08-16), XP051765115, 7 pages (hereinafter, “Samsung”, provided in the 06/17/2021 IDS) and Guo et al. (US 2018/0219664 A1, hereinafter, “Guo”).
Consider claim 14, Wei in view of Samsung teaches one or more first CSI-RS resources (see rejection of claim 1), however did not particularly teach, determining, based on a sweeping pattern of the one or more first CSI-RS resources over multiple time slots, the first resource subset. Guo teaches said limitation (see paras. 86-87 and 89-90, Guo teaches determining based sweeping mechanism, a CSI-RS resource group or subset).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Wei and teach determining, based on a sweeping pattern of the one or more first CSI-RS resources over multiple time slots, the first resource subset, as taught by Guo, thereby allowing a high data rate communication.

Consider claim 15, Wei in view of Samsung teaches wherein reporting the first CSI comprises reporting a precoding matrix indicator (PMI), a rank indicator (RI), and a channel (see para. 87 in Guo).

Allowable Subject Matter
Claims 6-13, 17, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/            Examiner, Art Unit 2632